DETAILED ACTION
Summary 
This Office Action is responsive to Applicant submission filed 05/10/2022.
Claims 1-21 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 2-3, filed 05/10/2022, with respect to the prior art rejection of claims 1-21 have been fully considered and are persuasive.  The rejection of claims 1-21 has been withdrawn. In particular, Applicant argued ALACOQUE does not teach “process the pixels in each of one or more of the sub-matricies separately from the pixels in the other sub-matrices in order to identify in the mosaic image a graphical tag that encodes a digital value in a machine readable form”.  Examiner agrees with Applicant and the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an imaging apparatus comprising each and every one of the following limitations:
a mosaic image sensor, which is configured to capture and output a mosaic image comprising a matrix of pixels that is made up of multiple interleaved sub-matrices, each sub-matrix containing the pixels of a single respective color; and processing circuitry, which is configured to process the pixels in each of one or more of the sub-matrices separately from the pixels in the other sub-matrices in order to identify in the mosaic image a graphical tag that encodes a digital value in a machine-readable form.
Independent claim 11 and 21 are allowed for substantially the same reason as claim 1.
Claims 2-10 and 12-20 depend from claims 1 and 11, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876